Citation Nr: 0524585	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-111 76	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The veteran testified at a Board hearing in 
Washington, D.C., in July 2005.  At the hearing the veteran 
submitted additional evidence in support of his claim and 
waived review of this evidence by the RO.  See Disabled 
American Veterans v. Secretary, 327 F. 3d.  1339 (Fed. Cir. 
2003).  Most of this evidence is duplicative of evidence 
already on file and previously considered.  


FINDING OF FACT

Chronic back disability was not manifested during the 
veteran's active duty service, nor is any current chronic 
back disability otherwise related to such service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated during 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in 
January 2002, which was prior to the June 2002 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist the appellant 
in this case.  In the January 2002 letter, as well as the 
March 2003 statement of the case and February 2005 
supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also notes that January 2002 
letter implicitly notified the claimant of the need to submit 
any pertinent evidence in his possession.  In this regard, 
the claimant was advised to identify any source of evidence 
and that VA would assist in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the claimant must also furnish any 
pertinent evidence that he may have and that the requirements 
of 38 C.F.R. § 3.159(b)(1) have been met.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including requests for 
VA medical records and numerous requests for private medical 
records that the appellant identified.  The appellant also 
attended a Board hearing in Washington, D.C., in July 2005.  
The appellant has not indicated nor is there any indication 
that there exists any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim decided below and that adjudication of this claim at 
this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

The veteran's service medical records are devoid of 
complaints or treatment for back problems, including from a 
back injury.  His September 1945 separation examination 
report shows a normal clinical evaluation of the spine and 
extremities.

Private medical records from North Arundel Hospital in July 
1989 show that the veteran was treated for conditions 
unrelated to his back.

A December 1997 progress note from Patuxent Medical Group, 
Inc. shows that the veteran presented to the department of 
physical medicine for a repeat attempt at an epidural 
injection.  Unfortunately, medical personnel were unable to 
enter the epidural space, but did inject 100 mg. of Depo 
Medrol and 10 cc. solution of 1% Xylocaine about the 
interspinous ligament.  Progress notes show that the veteran 
returned to the department in March 1998 with continuing 
complaints of back pain.  He described the pain as a 
radiating pain across the lower lumbosacral spine and into 
the posterior buttock and upper thigh region.  He was 
assessed as having severe lumbar degenerative disk disease, 
with a component of lumbar spinal stenosis.  The veteran was 
seen again in the department in May 1988 in a follow-up to 
his back pain.  The veteran reported that the pain was worse 
when getting up in the morning, and on prolonged standing.  
He was again assessed as having lumbar degenerative disease 
and lumbar spinal stenosis.  These assessments are further 
noted on progress notes dated from July 1998 to October 1998.

A September 1999 progress note from Patuxent Medical Group, 
Inc., shows that the veteran had back pain from arthritis in 
his back and was taking Oxycontin for the pain.  During a 
follow-up visit in December 1999 for an unrelated disability, 
the veteran reported right-sided pain for the past four to 
five days.  He said he could not recall an injury.  The 
physician opined that the pain was muscular in origin.  A 
February 2000 record similarly shows that the veteran was 
taking Oxycontin for chronic back pain.

On file is a June 2001 letter from Navy Personnel Command 
responding to the veteran's inquiry regarding his entitlement 
to the Purple Heart Medal.  The Navy informed the veteran 
that a review of available records failed to document that he 
was ever wounded or injured under the conditions for which 
the Purple Heart can be authorized.

The veteran stated when he filed his service connection claim 
for his back in December 2001 that his back injury occurred 
in August 1943.

The veteran's spouse submitted a statement in January 2002 
asserting that she and the veteran had met in 1962, married 
in 1969, and that the veteran has had problems with his back 
ever since she has known him.  She also said that the veteran 
told her about the back injury in service.  

The veteran's 31 years old daughter submitted a statement in 
January 2002 stating that the veteran has had back problems 
for as long as she can remember.  

On file is a February 2002 statement (VA Form 21-4138) from 
the veteran's neighbor who said that during the 39 years that 
he has known the veteran, the veteran has had back problems 
that arose in the Navy.  He added that the veteran had been a 
salesperson for his company in 1989, but that this lasted 
only a short time due to the veteran's health problems.  He 
also said that the veteran fell in his driveway in 2001, and 
fell off some back steps in 2001 when his back gave out on 
him.

In February 2002, James Ruppel, M.D. stated that the veteran 
had been followed in his office for severe degenerative 
arthritis of the lumbar spine since 1989.  His private office 
notes from 2000 to 2003 show that the veteran's degenerative 
joint disease was stable.  

In the substantive appeal dated in April 2003, the veteran 
said that he could not understand why his back injury on 
board a Navy ship was not in his records, and that it was not 
his fault that the Navy did not accurately maintain his 
records.  He also said that his back did not give him a lot 
of trouble at the time of his service discharge, but he did 
report to a private doctor six months later what felt like a 
"kink" in his back.  He said that at that point he recalled 
the back injury he had in service.  He denied ever undergoing 
a separation examination.  

In a May 2003 statement, the veteran explained that while 
serving on board a YP45 off the coast of San Juan, Puerto 
Rico, a depth charge rolled off the rack and came down the 
deck hitting him.  He said a motor launch picked him up and 
took him to the Naval Section Base Medical Center in San 
Juan, Puerto Rico, where he stayed for two to three weeks.  
He said he was put on light duty for a couple of months.  He 
also explained that at the time of his discharge he was 
anxious to get home to his family and had been told not to 
complain about anything or else he would be put in sickbay 
for two to three months.  He added that his ex-wives had kept 
all of his belongings when they divorced, including his 
records which he had been unable to obtain.   

The veteran explained in an August 2003 statement that the 
doctors who treated him many years earlier were deceased and 
he was unable to get their records.  

During the July 2005 Board hearing, the veteran testified 
that he had initially been treated by a Dr. Dutton in 
Winchester beginning at the end of 1945 for his back, but 
that this doctor was now deceased.  He also testified that he 
had been treated for his back in 1999 by private physicians 
and eventually sought medical treatment with VA.  He said 
that for 50 years he has been taking care of his back 
condition and "putting up with it."  


III.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).   

The veteran's service medical records are devoid of any 
reference to a back injury and show that he had a normal 
clinical evaluation of the spine at his separation 
examination in September 1945.  The Board acknowledges the 
veteran's contention that he was anxious to get out of 
service and did not mention his back problems at that time.  
However, he also said that his back was not really bothering 
him at his service separation, and that it was not until six 
months later that he began having problems and sought private 
medical treatment.  The veteran said that it was at that time 
that he remembered his inservice back injury.  Unfortunately, 
there is no record of postservice medical treatment for the 
veteran's back during the year following his service 
discharge or for more than 40 years thereafter.  
Specifically, the first postservice medical evidence of back 
treatment is Dr. Ruppel's February 2002 statement that he had 
been treating the veteran since 1989 for severe degenerative 
arthritis of the lumbar spine, and a 1997 progress note from 
Patuxent Medical Group, Inc., showing that the veteran had 
received an epidural injection.  There is no indication from 
these records, or any subsequent postservice medical record, 
that the veteran's present back disability dates back to 
service or is otherwise related to service.  

The Board acknowledges that the ship's log records from the 
ship (YP45) the veteran alleges being injured on have not 
been obtained.  However, even assuming that the veteran 
sustained a back injury on this ship in 1943 as he alleges, 
the Board must conclude that this injury was acute and 
transitory in nature and not indicative of a chronic back 
disability.  This is in view of the normal findings on 
clinical evaluation of the veteran's spine at his separation 
examination in September 1945, and the gap in time from the 
alleged treatment in 1945 and first documented medical 
evidence of postservice treatment in 1989.  Moreover, because 
there are no postservice records of medical treatment in 1945 
for back problems, the presumptions regarding certain 
disabilities that manifest to a compensable degree within one 
year of service, to include arthritis, are not applicable.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board has considered the veteran's assertions and does 
not doubt the sincerity of his belief that he currently has a 
back disability as a result of his military service.  
However, as a layman without the appropriate medical training 
and expertise, he is not competent to provide a probative 
opinion on a medical matter.  While a layman such as the 
veteran can certainly testify about his in-service 
experiences and current symptoms, he is not competent to 
provide a medical opinion linking his present back disability 
to service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In sum, the Board finds that the preponderance of the 
evidence is against a finding that any current back disorders 
are related to his active duty service.  It follows that 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a back disability is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


